DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 7/10/2020.
Claims 1-11 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,745,846.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter; in particular claim 2 of U.S. Patent No. 10,745,846 reciting “a ward plate” as required in present application claim 1.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,316,454.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter. 

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “the leading surface movable with respect to the ward plate but moving in unison with the trap” should read “the leading surface movable with respect to the ward plate and moving in unison with the trap”.  Here, there is no opposing terminology, e.g. movable and fixed/unmovable, such to give grammatical meaning to “but”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hapke et al. (WO 2011/109235 A1) (cited by Applicant) in view of Rovira et al. (US 2009/0096222) (cited by Applicant).
Re claim 1, Hapke discloses an appliance latch assembly (abstract) for use with an appliance (see fig. 1) having an appliance frame (see fig. 1 ref. 10) and an appliance lid (ref. 16) movable during closing of the appliance lid between a lid-open position and a lid-closed position, the appliance latch assembly comprising: 
a latch (ref. 24, see figs. 1-2) positionable on the appliance frame and defining a latch interior; 
an anti-tamper switch (ref. 44, ref. 50 ¶ [0051]) that is actuatable to prevent an operation of the appliance when the appliance lid is in the lid-open position or allow the operation of the appliance when the appliance lid is in the lid-closed position; 
a striker (ref. 26) positionable on the appliance lid and insertable into the latch interior during closing of the appliance lid, wherein the striker: actuates the anti-tamper switch to allow operation of the appliance (¶ [0051])
Hapke does not disclose a ward plate arranged within the latch interior defining a first latch interior segment and a second latch interior segment on opposite sides of the ward plate; and wherein the striker: includes a striker bifurcation defined by a first fork and a second fork that pass on opposite sides of the ward plate during closing of the appliance lid; and actuates the anti-tamper switch to allow operation of the appliance when the first and second forks of the striker bifurcation are respectively in the first and second latch interior segments.
However, Rovira discloses it is known in the appliance latch assembly art (abstract) to provide a ward plate (best seen in fig. 5, control box 4 having passage 6 for 1a and retaining stop 13 for 1b in ref. 13, forming a structure therebetween as the fixed frame ¶ [0032] or the control box ¶ [0030] satisfying a ward plate; or also see annotated fig. 6-8 below, showing structure through which the two forks of the latch pass on either side) arranged within the latch interior defining a first latch interior segment and a second latch interior segment on opposite sides of the ward plate (inherent that the two insertable regions separated by portions of fixed frame or control box are thus “interior segment[s]”) ; and
 	
    PNG
    media_image1.png
    2873
    1849
    media_image1.png
    Greyscale

wherein the striker: includes a striker bifurcation (see figs. 4-6) defined by a first fork (ref. 1a ¶ [0023]) and a second fork (ref. 1b ¶ [0023]) that pass on opposite sides of the ward plate during closing of the appliance lid (¶ [0023], [0029], [0032]—[0033], see also figs. 6-8); and 
actuates the anti-tamper switch to allow operation of the appliance when the first and second forks of the striker bifurcation are respectively in the first and second latch interior segments (¶ [0023], [0032]-[0033]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the assembly to further include a ward plate and the striker to further include a striker bifurcation, as suggested by Rovira, in order to enable separation of the functions of control and coupling and provide greater coupling capability (Rovira ¶[ 0033]).
Re claim 2, Hapke further discloses a trap (ref. 40) arranged at least partially in the latch interior and movable with respect to the latch to define an open position and a locked position (¶ [0049]); wherein the trap: in the open position allows insertion of the striker into the latch interior; and in the locked position prevents withdrawal of the striker from the latch interior (see fig. 2 ¶ [0049]).
Re claim 3, regarding “wherein during closing of the appliance lid: the first fork of the striker bifurcation actuates the anti-tamper switch; and the second fork of the striker bifurcation moves the trap from the open position to the locked position”, Rovira further discloses the separation of the forks 1a and 1b for actuating a switch (ref. 8 and ref. 10) and a trap (retaining stop 13) (¶ [0032]).  It being obvious to associate the switch of Rovira with the anti-tamper switch of Hapke.
Re claim 4¸ Hapke further discloses an electrically actuated lock (ref. 55 ¶ [0054-[0055]) as a trap lock configured to selectively hold the trap in the locked potion; and an electrical switch (ref. 57) as a trap-lock switch communicating with the trap lock to provide an indication that the trap is in the locked position.
Re claims 5-6, Regarding “wherein the second fork of the striker bifurcation actuates the trap-lock switch to communicate with the with the lock for holding the trap in the locked position”, as discussed above, Rovira further discloses the separation of the forks 1a and 1b for actuating a switch (ref. 8 and ref. 10) and a trap (retaining stop 13) (¶ [0032]).  It being obvious to associate the second fork for trap-lock with the trap-lock switch of Hapke; Re claim 6, Hapke further discloses wherein the trap lock includes a bistable mechanism defining a stable position of the trap at each of the open and locked positions (see figs. 5-6).
Re claim 7, regarding “wherein: the striker defines a front surface facing the ward plate when the striker is inserted in the latch interior; and each of the first and second forks of the striker bifurcation extend from the front surface of the striker”, here, this reads as simply a redefinition of components of parts.  A bifurcated striker as seen in Rovira necessarily has a surface, e.g. the central split surface from which each of the bifurcated forks extend, this necessarily faces the ward plate, as each fork is inserted on either side of said ward plate.  See also MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re claim 8, Hapke further discloses a joint (see fig. 2 at ref. 34 and movement ref. 32) that allows: movement of the striker relative to the appliance lid; and movement of the striker in unison with the trap (see fig. 2).
Re claim 9, Hapke further discloses wherein: the striker defines a striker upper end closest to the appliance lid and a striker lower end furthest from the appliance lid (see fig. 2 upper and lower end); the joint includes a hinge (see fig. 2 between ref. 34) at the striker upper end.  Regarding, the striker bifurcation is defined at the striker lower end, it being obvious in the combination the bifurcation so inserted into the latch must be on the insertion, i.e. lower end.  See MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re claim 10, Hapke further discloses a ramp (ref. 42 see fig. 2) arranged within the latch interior that angularly deflects the striker lower end toward the ward plate during insertion of the striker into the latch interior.
Re claim 11, Independent claim 11 defines over the above rejected claims only in the recitation of the trap having a pair of trap side walls defining side boundaries of a trap interior within the latch interior that receives the striker during the closing of the appliance lid; the ward plate fixedly mounted in the latch interior, the ward plate arranged between and parallel to the trap side walls; an anti-tamper slide arranged between and movable with respect to each of the ward plate and one of the trap side walls with the anti-tamper slide; and a leading surface arranged between the ward plate and the other one of the trap side walls with the leading surface movable with respect to the ward plate but moving in unison with the trap.  
Rovira further discloses the trap side walls (see annotated fig. 5 below); the ward plate fixedly mounted in the latch interior (see figs. 5-8, including annotated figs. 6-8 in rejection to claim 1 above), the ward plate arranged between and parallel to the trap side walls (see figs. 6-8, the plate is necessarily between and parallel at least to the trap side walls immediately adjacent the ward plate).  

    PNG
    media_image2.png
    272
    322
    media_image2.png
    Greyscale

Hapke further discloses an anti-tamper slide (ref. 44 ¶ [0051]) arranged between and movable with respect to [each of the ward plate (inherent in combination that movable is respect to other components) and] one of the trap side walls with the anti-tamper slide (see figs. 2-3, in particular ref. 47 showing movement); and a leading surface (ref. 41) moving in unison with the trap (ref. 40).  Regarding “arranged between the ward plate and the other one of the trap side walls with the leading surface movable with respect to the ward plate but moving in unison with the trap”, as discussed above in the rejection to 3 and 5, Rovira further discloses the separation of the forks 1a and 1b for actuating a switch (ref. 8 and ref. 10) and a trap/lock (retaining stop 13) (¶ [0032]).  As such, it being obvious to one of ordinary skill in the art that the leading surface of Hapke must therefore be in the trap/lock-portion/other one of the trap side walls (as compared to the anti-tamper slide), therefore satisfying the limitation as claimed.  That is, components of Hapke associated with the anti-tamper slide are on one side of the ward plate and components of Hapke associated with the trap lock are on the other side of the ward plate, in order to enable separation of the functions of control and coupling and provide greater coupling capability (Rovira ¶[ 0033]).  See MPEP 2144.04(VI)(C) Rearrangement of Parts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711